Citation Nr: 0531991	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  00-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disorder. 
 
2.  Entitlement to service connection for a right knee 
disability. 
 
3.  Entitlement to service connection for a left knee 
disability. 
 
4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had periods of Active Duty for Training 
(ACDUTRA) and Inactive Duty for Training (INACDUTA) in the 
Army National Guard between September 1980 and August 1986.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeal (Board) from rating decisions 
of the Regional Office in Lincoln, Nebraska that denied 
service connection for a lung disorder, bilateral knee 
disability and a back disorder.

The appellant was afforded a personal hearing on appeal at 
the RO in July 2000.  The transcript is of record.  He was 
scheduled for a hearing before a Member of the Board in 
August 2002, but failed to appear.  The case remanded by a 
decision of the Board dated in October 2003.


REMAND

The appellant asserts that he developed bilateral knee, 
pulmonary and back disabilities from National Guard training, 
and now has residual disability as a result thereof for which 
service connection should be granted. 

As noted previously, the record indicates that the appellant 
served in the Army National Guard between 1980 and 1986.  
However, only training records dated between August and 
December 1980 have been made available for review.  In this 
regard, the RO should verify the appellant's training dates, 
including any periods of ACDUTRA and any active duty service 
(service department confirmation should be sought as to 
whether the August to December 1980 service was active duty 
or ACDUTRA), and request any additional records from the 
appropriate records repository. 

Review of the appellant's available training records 
indicates that he was treated for upper respiratory symptoms 
in September 1980 for which he admitted.  There is no further 
information in this connection.  A clinical history was 
provided by the Fremont Clinic in a medical report dated in 
August 2000 noting that the appellant had been hospitalized 
at Fort Benning [Georgia] in the past for pneumonia.  It was 
also recorded that neck surgery had been performed at Fremont 
in 1978.  (The Board observes that upon Army National Guard 
enlistment in August 1980, a notation was recorded that the 
appellant had lower back pain when he stood for a while.)  
The evidence contains clinical records from the Fremont 
Clinic dating only from April 1990.  Therefore, any and all 
prior clinical data should be requested and associated with 
the claims folder.  A direct request for the appellant's 
records should also be made to the appropriate authority at 
Ft. Benning, Georgia, or his reserve unit.  

In reviewing the private records from the Methodist Health 
System dated in September 2000, the appellant provided 
history of injury to the right knee in service.  In a 
subsequent entry later that month, it was recorded that he 
was having arthroscopic surgery of the right knee secondary 
to chronic recurrent effusions related to an injury in the 
military a number of years before.

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A.  § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The record reflects that the appellant has never had a VA 
examination for compensation and pension purposes.  (The RO 
had previously denied the service connection claims because 
no evidence of current disability had been presented, but 
evidence received following the Board's October 2003 remand 
now shows chronic knee, back and lung disabilities.)  His 
report of symptoms and complaints, as well as evidence of 
pertinent treatment prior to and after service for the 
claimed disabilities satisfies the VCAA requirements for an 
examination.  An examination is needed to determine whether 
any current disability began or was aggravated during a 
period of active military service.

Additionally, the record reflects that the case was remanded 
in October 2003 to retrieve Social Security records.  A 
response was received in May 2004 containing only the 
appellant's application.  Therefore, another request should 
be made to the Social Security Administration for any updated 
information and medical documentation. 

Accordingly, the case is REMANDED for the following actions.  

1.  All of the appellant's military 
service dates should be verified by the 
service department (ACDUTRA and active 
duty service) and clinical records 
should be requested from the appropriate 
records repository, including each 
reserve unit with which the veteran 
served.  

2.  The RO should directly contact the 
Ft. Benning, Georgia records authority 
and request all of the appellant's 
records that may still be there, 
including those on microfiche.

3.  Request all Social Security 
Administration records associated with 
the appellant's claim for disability 
benefits, including a copy of the 
decision letter and all medical 
documentation on which the determination 
was based.

4.  The appellant should be requested to 
provide the names and addresses of any 
and all providers who treated him for 
any knee disability, and back and lung 
disorders dating back to release from 
training, to include the Fremont Clinic.  
After proper authorization is received, 
such records should be requested and 
associated with the claims folder, if 
not already of record.  All of his 
records dating from 1978 to April 1990 
should be requested from the Fremont 
Clinic.

5.  After obtaining any additional 
evidence identified by the appellant, 
the RO should schedule the appellant for 
a comprehensive medical examination to 
determine the nature and etiology of any 
current knee, back and lung 
disabilities.  The examiner(s) should 
thoroughly review the claims folder and 
a copy of this remand in conjunction 
with evaluating the appellant, including 
service medical records.  Any specialist 
examination deemed indicated should be 
obtained.  The examiner(s) should 
specifically address the following:  
Provide diagnoses for any current knee, 
back and pulmonary disability, and 
render an opinion as to the medical 
probabilities that each diagnosed 
disorder is traceable to injury or 
disease during any period of military 
service.  A complete rationale for the 
opinions expressed must be provided.

6.  Following completion of the 
requested development, the RO should 
readjudicate the issues on appeal.  If 
any action remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

